 Case 2:19-cv-09309-AB-MRW Document 17-1 Filed 02/03/20 Page 1 of 14 Page ID #:84



 1 GREENBERG TRAURIG, LLP
 2 Vincent H. Chieffo (SBN 49069)
   ChieffoV@gtlaw.com
 3 Breeanna Brewer (SBN 312269)
 4 BrewerB@gtlaw.com
   1840 Century Park East, Suite 1900
 5 Los Angeles, CA 90067-2121
 6 Telephone: 310-586-7700
   Facsimile: 310-586-7800
 7
 8 Attorneys for Defendant
   Katheryn Hudson p/k/a Katy Perry
 9
10                        UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12                               WESTERN DIVISION
13
14 BACKGRID USA INC., a California      Case No.: 2:19-cv-09309-AB-MRWx
15 corporation,                         DECLARATION OF VINCENT H.
16          Plaintiff,                  CHIEFFO IN SUPPORT OF
                                        DEFENDANT’S REQUEST FOR
17 vs.                                  JUDICIAL NOTICE IN SUPPORT OF
                                        MOTION TO DISMISS PLAINTIFF’S
18 KATHERYN HUDSON p/k/a KATY
                                        COMPLAINT AND REQUEST FOR
19 PERRY; and DOES 1-10, inclusive,     JUDICIAL NOTICE
20          Defendant.                  [Filed concurrently with Notice of Motion and
21                                      Motion to Dismiss; Proposed Order; Request
                                        for Judicial Notice; Proposed Order]
22
                                        Date:         March 6, 2019
23                                      Time:         10:00 a.m.
                                        Courtroom:    7B
24
25                                      Judge:        Honorable André Birotte Jr.
                                        Action Filed: October 29, 2019
26
27
28


     ACTIVE48555672
 Case 2:19-cv-09309-AB-MRW Document 17-1 Filed 02/03/20 Page 2 of 14 Page ID #:85


 1                           DECLARATION OF VINCENT H. CHIEFFO
 2          I, Vincent H. Chieffo, declare:
 3          1.        I am a shareholder in the law firm of Greenberg Traurig, LLP (“GT”),
 4 counsel of record for Defendant Katheryn Elizabeth Hudson p/k/a Katy Perry
 5 (“Defendant”). I am licensed to practice law in the State of California, and I am admitted
 6 before this Court. I have personal knowledge of the facts set forth in this Declaration and,
 7 if called and sworn as a witness, I could and would testify competently with respect
 8 thereto. I submit this Declaration in support of Defendant’s Motion to Dismiss Plaintiff’s
 9 Complaint and Request For Judicial Notice.
10          2.        Attached hereto as Exhibit 1 a true and correct copy of relevant
11 correspondence with the United States copyright Office and the deposit copy of the nine
12 photographs submitted to the United States Copyright Office that are included in the
13 group registration entitled, “Katy Perry honors Hillary Clinton at Kate Hudson’s
14 Halloween Party,” registration number VA0002050308.. I was provided these documents
15 in April 2017 by Jon Nicolini of Okularity.com and understand that Mr. Nicolini in
16 sending Exhibit 1 to me was acting on behalf of the copyright claimant identified on that
17 registration, AKM-GSI Media, Inc.
18          3.        Attached hereto as Exhibit 2 True and correct copy (accessed today) of the
19 most current business entity search result from the California Secretary of State website
20 (available at https://businesssearch.sos.ca.gov) for the entity entitled AKM-GSI Media,
21 Inc. (Entity No. C2529857), which is currently active.
22          4.        Attached hereto as Exhibit 3 True and correct copy (accessed today) of the
23 most current business entity search result from the California Secretary of State website
24          //
25          //
26
27
28


                                                     1
     ACTIVE48555672
 Case 2:19-cv-09309-AB-MRW Document 17-1 Filed 02/03/20 Page 3 of 14 Page ID #:86


1 (available at https://businesssearch.sos.ca.gov) for the entity entitled BackGrid USA, Inc.
2 (Entity No. C4020673), which is currently active.
3           I declare under penalty of perjury of the laws of the United States that the foregoing
4 is true and correct and that this Declaration was executed on February 3, 2020 at Los
5 Angeles, California.
6
7                                            /s/ Vincent H. Chieffo
8                                            Vincent H. Chieffo

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   2
     ACTIVE48555672
Case 2:19-cv-09309-AB-MRW Document 17-1 Filed 02/03/20 Page 4 of 14 Page ID #:87




                                                              Exhibit 1




                                                              Exhibit 1
Case 2:19-cv-09309-AB-MRW Document 17-1 Filed 02/03/20 Page 5 of 14 Page ID #:88




                                Exhibit 1 Page 3
ϐ                                                                                                  
            Case 2:19-cv-09309-AB-MRW Document 17-1 Filed 02/03/20 Page 6 of 14 Page ID #:89

         ^ƵďũĞĐƚ͗ŽŶĮƌŵĂƟŽŶŽĨZĞĐĞŝƉƚ
         &ƌŽŵ͗ΗŽƉǇƌŝŐŚƚKĸĐĞΗфŶŽƌĞƉůǇΛůŽĐ͘ŐŽǀх
         ĂƚĞ͗ϭͬϮϬͬϮϬϭϳϵ͗ϱϲD
         dŽ͗ũŽŶΛŽŬƵůĂƌŝƚǇ͘ĐŽŵ


         d,/^/^EhdKDdD/>ͲW>^KEKdZW>z͘

         zŽƵƌƉƉůŝĐĂƟŽŶĂŶĚƉĂǇŵĞŶƚĨŽƌƚŚĞǁŽƌŬ'ƌŽƵƉƌĞŐŝƐƚƌĂƟŽŶ͕<ĂƚǇWĞƌƌǇŚŽŶŽƌƐ,ŝůůĂƌǇůŝŶƚŽŶĂƚ
         <ĂƚĞ,ƵĚƐŽŶΖƐ,ĂůůŽǁĞĞŶWĂƌƚǇͲƐĞƚŶƵŵďĞƌ'ͺϭϰϴϱϴϯͲϵŝŵĂŐĞƐ͕ϭϬͬϮϵͬϮϬϭϲǁĞƌĞƌĞĐĞŝǀĞĚďǇƚŚĞ
         h͘^͘ŽƉǇƌŝŐŚƚKĸĐĞŽŶϭͬϮϬͬϮϬϭϳ͘

         W>^EKd͗zŽƵƌƐƵďŵŝƐƐŝŽŶŝƐŶŽƚĐŽŵƉůĞƚĞƵŶƟůǇŽƵƵƉůŽĂĚŽƌŵĂŝůƚŚĞŵĂƚĞƌŝĂůǇŽƵĂƌĞ
         ƌĞŐŝƐƚĞƌŝŶŐ͘dŽĚŽƐŽ͕ůŽŐŽŶƚŽŚƩƉƐ͗ͬͬĞĐŽ͘ĐŽƉǇƌŝŐŚƚ͘ŐŽǀͬĞ^ĞƌǀŝĐĞͺĞŶƵͬĂŶĚĐůŝĐŬŽŶĐĂƐĞŶƵŵďĞƌ
         ϭͲϰϯϲϭϵϲϯϮϵϮŝŶƚŚĞKƉĞŶĂƐĞƐƚĂďůĞ͘&ŽůůŽǁƚŚĞŝŶƐƚƌƵĐƟŽŶƐƚŽĞŝƚŚĞƌƵƉůŽĂĚĂĚŝŐŝƚĂůĐŽƉǇŽƌŵĂŝů
         ĂƉŚǇƐŝĐĂůĐŽƉǇ;ǁŝƚŚƐŚŝƉƉŝŶŐƐůŝƉĂƩĂĐŚĞĚͿŽĨƚŚĞǁŽƌŬďĞŝŶŐƌĞŐŝƐƚĞƌĞĚ͘ĚĚŝƟŽŶĂůŝŶƐƚƌƵĐƟŽŶƐĂŶĚ
         ƌĞƋƵŝƌĞŵĞŶƚƐĨŽƌƐƵďŵŝƫŶŐƚŚĞŵĂƚĞƌŝĂůďĞŝŶŐƌĞŐŝƐƚĞƌĞĚĐĂŶďĞĨŽƵŶĚĂƚŚƩƉ͗ͬͬǁǁǁ͘ĐŽƉǇƌŝŐŚƚ͘ŐŽǀ
         ͬĞĐŽͬƟƉƐͬ͘

         ^,/WW/E'^>/W^͗/ĨǇŽƵŵĂŝůƉŚǇƐŝĐĂůĐŽƉŝĞƐŽĨƚŚĞŵĂƚĞƌŝĂůďĞŝŶŐƌĞŐŝƐƚĞƌĞĚ͕ƚŚĞĞīĞĐƟǀĞĚĂƚĞŽĨ
         ƌĞŐŝƐƚƌĂƟŽŶǁŝůůďĞďĂƐĞĚŽŶƚŚĞĚĂƚĞŽŶǁŚŝĐŚǁĞƌĞĐĞŝǀĞƚŚĞĐŽƉŝĞƐt/d,KZZ^WKE/E'
         ^,/WW/E'^>/W^dd,͘

         ƉƌŝŶƚĂďůĞĐŽƉǇŽĨƚŚĞĂƉƉůŝĐĂƟŽŶǁŝůůďĞĂǀĂŝůĂďůĞǁŝƚŚŝŶϮϰŚŽƵƌƐďǇĐůŝĐŬŝŶŐƚŚĞDǇƉƉůŝĐĂƟŽŶƐ
         ůŝŶŬŝŶƚŚĞůĞŌƚŽƉŵŽƐƚŶĂǀŝŐĂƟŽŶŵĞŶƵŽĨƚŚĞ,ŽŵĞƐĐƌĞĞŶ͘

         zŽƵŵĂǇĐŚĞĐŬƚŚĞƐƚĂƚƵƐŽĨƚŚŝƐĐůĂŝŵǀŝĂĞKƵƐŝŶŐƚŚŝƐŶƵŵďĞƌϭͲϰϯϲϭϵϲϯϮϵϮ͘/ĨǇŽƵŚĂǀĞƋƵĞƐƟŽŶƐ
         ŽƌŶĞĞĚĂƐƐŝƐƚĂŶĐĞ͕ŽƉǇƌŝŐŚƚKĸĐĞĐŽŶƚĂĐƚŝŶĨŽƌŵĂƟŽŶĐĂŶďĞĨŽƵŶĚĂƚŚƩƉ͗ͬͬǁǁǁ͘ĐŽƉǇƌŝŐŚƚ͘ŐŽǀ
         ͬŚĞůƉͬŝŶĚĞǆ͘ŚƚŵůηŐĞŶĞƌĂů͘

         hŶŝƚĞĚ^ƚĂƚĞƐŽƉǇƌŝŐŚƚKĸĐĞ




                                                   Exhibit 1 Page 4
ͳͳ                                                                                                  ͺȀʹͶȀʹͲͳ͹͵ǣͳͳ
                                                                          
           Case 2:19-cv-09309-AB-MRW Document 17-1 Filed 02/03/20 Page 7 of 14 Page ID #:90

         ^ƵďũĞĐƚ͗ĐŬŶŽǁůĞĚŐĞŵĞŶƚŽĨhƉůŽĂĚĞĚĞƉŽƐŝƚ
         &ƌŽŵ͗ΗŽƉǇƌŝŐŚƚKĸĐĞΗфĐŽƉͲƌĐΛůŽĐ͘ŐŽǀх
         ĂƚĞ͗ϭͬϮϬͬϮϬϭϳϭϬ͗ϮϲD
         dŽ͗ũŽŶΛŽŬƵůĂƌŝƚǇ͘ĐŽŵ

         THIS IS AN AUTOMATED EMAIL. PLEASE DO NOT REPLY.

         Thank you for submitting your registration claim using the Electronic Copyright Office
         (ECO) System.

          The following files were successfully uploaded for service request 1-4361963292

         File Name :ag_148583.pdf
         File Size :1550852 KB
         Date/Time :1/20/2017 1:06:25 PM



         [THREAD ID: 1-2051AX3]

         United States Copyright Office




                                              Exhibit 1 Page 5
ͳͳ                                                                                      ͺȀʹͶȀʹͲͳ͹͵ǣͳͳ
ͳǦͶ͵͸ͳͻ͸͵ʹͻʹ ǡ ǤǤǤ                                                 
             Case 2:19-cv-09309-AB-MRW Document 17-1 Filed 02/03/20 Page 8 of 14 Page ID #:91

         ^ƵďũĞĐƚ͗ϭͲϰϯϲϭϵϲϯϮϵϮ'ƌŽƵƉƌĞŐŝƐƚƌĂƟŽŶ͕<ĂƚǇWĞƌƌǇŚŽŶŽƌƐ,ŝůůĂƌǇůŝŶƚŽŶĂƚ<ĂƚĞ,ƵĚƐŽŶΖƐ
         ,ĂůůŽǁĞĞŶWĂƌƚǇͲƐĞƚŶƵŵďĞƌ
         &ƌŽŵ͗ΗŽƉǇƌŝŐŚƚKĸĐĞΗфĐŽƉͲĂĚΛůŽĐ͘ŐŽǀх
         ĂƚĞ͗ϲͬϲͬϮϬϭϳϭϭ͗ϭϵD
         dŽ͗ũŽŶΛŽŬƵůĂƌŝƚǇ͘ĐŽŵ

         Dear Jon Nicolini:

         I amended the ALT: Group registration of published photographs Katy Perry honors Hillary
         Clinton at Kate Hudson's Halloween Party - set number AG_148583 - 9 photos pub. Oct. 29,
         2016 and registered the claim.


         Sincerely,
         Examiner Jones
         Visual Arts Division
         U.S. Copyright Office




         When replying to this email, please include the following thread id (entire line) within
         the body of your response to expedite routing to the correct office.

         [THREAD ID:1-2G48GQ8]




                                                           Exhibit 1 Page 6
ͳͳ                                                                                                 ͺȀʹͶȀʹͲͳ͹͵ǣͳͳ
Case 2:19-cv-09309-AB-MRW Document 17-1 Filed 02/03/20 Page 9 of 14 Page ID #:92




                                                              Exhibit 2




                                                              Exhibit 2
Business Search - Business Entities - Business Programs | California Secretary of State Page 1 of 2
Case 2:19-cv-09309-AB-MRW Document 17-1 Filed 02/03/20 Page 10 of 14 Page ID #:93



Alex Padilla
California Secretary of State


            Business Search - Entity Detail

    The California Business Search is updated daily and reflects work processed through Sunday, February 2, 2020.
    Please refer to document Processing Times for the received dates of filings currently being processed. The data
    provided is not a complete or certified record of an entity. Not all images are available online.

    C2529857            AKM-GSI MEDIA, INC.
    Registration Date:                                             12/04/2003
    Jurisdiction:                                                  CALIFORNIA
    Entity Type:                                                   DOMESTIC STOCK
    Status:                                                        ACTIVE
    Agent for Service of Process:                                  STEVEN L GINSBURG
                                                                   5219 MELVIN AVENEU
                                                                   TARZANA CA 91356
    Entity Address:                                                5219 MELVIN AVENUE
                                                                   TARZANA CA 91356
    Entity Mailing Address:                                        409 N. PACIFIC COAST HIGHWAY, #431
                                                                   REDONDO BEACH CA 90277

    A Statement of Information is due EVERY year beginning five months before and through the end of December.


     Document Type                                           File Date                            PDF

     SI-NO CHANGE                                             12/16/2019


     SI-COMPLETE                                              10/30/2015


     AMENDMENT                                                06/06/2014


     REGISTRATION                                             12/04/2003



    * Indicates the information is not contained in the California Secretary of State's database.

         • If the status of the corporation is "Surrender," the agent for service of process is automatically revoked.
           Please refer to California Corporations Code section 2114 for information relating to service upon
           corporations that have surrendered.
         • For information on checking or reserving a name, refer to Name Availability.
         • If the image is not available online, for information on ordering a copy refer to Information Requests.
         • For information on ordering certificates, status reports, certified copies of documents and copies of
           documents not currently available in the Business Search or to request a more extensive search for records,
           refer to Information Requests.
         • For help with searching an entity name, refer to Search Tips.



                                                                               Exhibit 2 Page 7
https://businesssearch.sos.ca.gov/CBS/Detail                                                                     2/3/2020
Business Search - Business Entities - Business Programs | California Secretary of State Page 2 of 2
Case 2:19-cv-09309-AB-MRW Document 17-1 Filed 02/03/20 Page 11 of 14 Page ID #:94


        • For descriptions of the various fields and status types, refer to Frequently Asked Questions.


     Modify Search             New Search            Back to Search Results




                                                                          Exhibit 2 Page 8
https://businesssearch.sos.ca.gov/CBS/Detail                                                              2/3/2020
Case 2:19-cv-09309-AB-MRW Document 17-1 Filed 02/03/20 Page 12 of 14 Page ID #:95




                                                               Exhibit 3




                                                               Exhibit 3
Business Search - Business Entities - Business Programs | California Secretary of State Page 1 of 2
Case 2:19-cv-09309-AB-MRW Document 17-1 Filed 02/03/20 Page 13 of 14 Page ID #:96



Alex Padilla
California Secretary of State


            Business Search - Entity Detail

    The California Business Search is updated daily and reflects work processed through Sunday, February 2, 2020.
    Please refer to document Processing Times for the received dates of filings currently being processed. The data
    provided is not a complete or certified record of an entity. Not all images are available online.

    C4020673            BACKGRID USA, INC.
    Registration Date:                                             05/05/2017
    Jurisdiction:                                                  CALIFORNIA
    Entity Type:                                                   DOMESTIC STOCK
    Status:                                                        ACTIVE
    Agent for Service of Process:                                  STEVEN GINSBURG
                                                                   700 N. PACIFIC COAST HIGHWAY, SUITE 200
                                                                   REDONDO BEACH CA 90277
    Entity Address:                                                700 N. PACIFIC COAST HIGHWAY, SUITE 200
                                                                   REDONDO BEACH CA 90277
    Entity Mailing Address:                                        700 N. PACIFIC COAST HIGHWAY, SUITE 200
                                                                   REDONDO BEACH CA 90277

    A Statement of Information is due EVERY year beginning five months before and through the end of May.


     Document Type                                           File Date                            PDF

     SI-NO CHANGE                                             03/07/2019


     SI-COMPLETE                                              06/08/2017


     REGISTRATION                                             05/05/2017



    * Indicates the information is not contained in the California Secretary of State's database.

         • If the status of the corporation is "Surrender," the agent for service of process is automatically revoked.
           Please refer to California Corporations Code section 2114 for information relating to service upon
           corporations that have surrendered.
         • For information on checking or reserving a name, refer to Name Availability.
         • If the image is not available online, for information on ordering a copy refer to Information Requests.
         • For information on ordering certificates, status reports, certified copies of documents and copies of
           documents not currently available in the Business Search or to request a more extensive search for records,
           refer to Information Requests.
         • For help with searching an entity name, refer to Search Tips.
         • For descriptions of the various fields and status types, refer to Frequently Asked Questions.




                                                                                   Exhibit 3 Page 9
https://businesssearch.sos.ca.gov/CBS/Detail                                                                     2/3/2020
Business Search - Business Entities - Business Programs | California Secretary of State Page 2 of 2
Case 2:19-cv-09309-AB-MRW Document 17-1 Filed 02/03/20 Page 14 of 14 Page ID #:97


     Modify Search        New Search           Back to Search Results




                                                                Exhibit 3 Page 10
https://businesssearch.sos.ca.gov/CBS/Detail                                              2/3/2020
